      Case 4:20-cv-02067 Document 1 Filed on 06/11/20 in TXSD Page 1 of 23



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

SYED KAZMI                                      §
                                                §
vs.                                             §          C.A. NO. 4:20-cv-02067
                                                §                       (JURY)
STATE FARM MUTUAL                               §
AUTOMOBILE INSURANCE                            §
COMPANY                                         §

 DEFENDANT STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY’S
                      NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant State Farm Mutual Automobile

Insurance Company (“State Farm”) files this Notice of Removal of the present action from the

234th Judicial District Court of Harris County, Texas to the United States District Court for the

Southern District of Texas, Houston Division, on the basis of diversity of citizenship and amount

in controversy. In connection with this Notice of Removal, State Farm would respectfully show

unto the Court as follows:

                                             I.
                                       INTRODUCTION

       1.      This lawsuit began on or about April 29, 2020, when Plaintiff Syed Kazmi, filed

his Original Petition in Cause No. 2020-26752 in the 234th Judicial District Court of Harris

County, Texas, styled Syed Kazmi v. State Farm Mutual Automobile Insurance Company. The

suit arises from an automobile accident that occurred on September 15, 2017 in Harris County,

Texas. Plaintiff seeks to recover uninsured/underinsured motorist benefits from State Farm.

       2.      State Farm was served with Plaintiff’s Original Petition on May 15, 2020 and filed

its Original Answer on June 8, 2020.
       Case 4:20-cv-02067 Document 1 Filed on 06/11/20 in TXSD Page 2 of 23



                                           II.
                                  GROUNDS FOR REMOVAL

      A. Complete Diversity of Citizenship Exists Between the Parties, and the Amount in
         Controversy Exceeds $75,000

         3.     Removal is proper because there is complete diversity of citizenship between the

parties, and the alleged amount in controversy exceeds $75,000, exclusive of interest and costs.

See 28 U.S.C. § 1332(a)(1).

         4.     Plaintiff is a resident and citizen of Texas. State Farm was and is incorporated in,

and a resident of, the State of Illinois. (See Unsworn Declaration of Michael Roper attached as Ex.

B.)

         5.     Plaintiff’s Original Petition states he is seeking “aggregate relief of more than

$200,000 but less than $1,000,000.” (See Pl.’s Original Pet. at 2.) Thus, the amount in controversy

exceeds $75,000. See 28 U.S.C. § 1332(a)(1).

B.       Venue is Proper in This Division and in This District.

         6.     Plaintiff filed this action in Harris County, Texas. The Houston Division of the

Southern District of Texas encompasses Harris County, Texas. See id. § 124(b)(2). Thus, this

district and division embrace the place where the state court action is pending. See id. § 1441(a).

                                      III.
                     PROCEDURAL REQUIREMENTS FOR REMOVAL

         7.     State Farm was served on May 15, 2020. This Notice of Removal is being filed on

June 11, 2020. Accordingly, this Notice of Removal is timely filed within 30 days of when State

Farm received Plaintiff’s Original Petition and within one year of the commencement of this suit.

See id. § 1446(b).
      Case 4:20-cv-02067 Document 1 Filed on 06/11/20 in TXSD Page 3 of 23



        8.     A copy of this Notice of Removal will be filed with the Harris County District

Clerk’s office and served on Plaintiff promptly. See id. § 1446(d); see also Nixon v. Wheatley, 368

F. Supp. 2d 635, 640 (E.D. Tex. 2005).

        9.     Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81 of the Southern District of

Texas, this Notice of Removal is accompanied by the following documents:

               Exhibit A:      An index of matters being filed;

               Exhibit B:      The state court docket sheet, all executed process in the case, all
                               pleadings asserting causes of action, all answers to such pleadings,
                               and all orders signed by the state judge;

               Exhibit C:      A list of all counsel of record, including addresses, telephone
                               numbers, and parties represented.

        10.    The filing fee has been paid to the Clerk.

        11.    The filing of this notice, along with the filing of the notice in the state court and

service of the notice upon Plaintiff’s counsel, serves immediately to confer exclusive jurisdiction

of this cause upon this Court, and divests the state court of all jurisdiction over these proceedings

and claims.

                                               IV.
                                             PRAYER

        12.    State Farm prays that the above-styled action now pending in the 234th Judicial

District Court of Harris County, Texas be removed to this Honorable Court pursuant to the Court’s

diversity jurisdiction, that upon final trial, judgment be rendered that Plaintiff take nothing by his

suit against State Farm, and for such other and further relief to which State Farm may be justly

entitled.
      Case 4:20-cv-02067 Document 1 Filed on 06/11/20 in TXSD Page 4 of 23



       13.     This Notice of Removal is filed subject to and without waiver of any defenses or

objections to Plaintiff’s Original Petition as allowed by the Federal Rules of Civil Procedure or by

any applicable law.

       14.     A jury fee was paid in state court and Defendant hereby requests a jury trial in this

cause of action.

                                              Respectfully submitted,

                                              GERMER PLLC

                                              By:_____________________________
                                                    DALE M. “RETT” HOLIDY
                                                    Federal Bar No. 21382
                                                    State Bar No. 00792937
                                                    America Tower
                                                    2929 Allen Parkway, Suite 2900
                                                    Houston, Texas 77019
                                                    (713) 650-1313 – Telephone
                                                    (713) 739-7420 – Facsimile
                                                    rholidy@germer.com

                                              ATTORNEY FOR DEFENDANT,
                                              STATE FARM MUTUAL AUTOMOBILE
                                              INSURANCE COMPANY

OF COUNSEL:
GERMER PLLC
Lauren N. Herrera
Federal Bar No. 3174150
State Bar No. 24092720
America Tower
2929 Allen Parkway, Suite 2900
Houston, Texas 77019
(713) 650-1313 - Telephone
(713) 739-7420 - Facsimile
lherrera@germer.com
     Case 4:20-cv-02067 Document 1 Filed on 06/11/20 in TXSD Page 5 of 23



                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing instrument was
forwarded to all known counsel pursuant to the Federal Rules of Civil Procedure on this the 11th
day of June, 2020.

       Kenneth R. Baird                                                  VIA CM/ECF
       THE BAIRD LAW FIRM
       2323 South Voss Road, Suite 325
       Houston, Texas 77057
       bairdlawfirm@hotmail.com



                                                   LAUREN N. HERRERA
 Case 4:20-cv-02067 Document 1 Filed on 06/11/20 in TXSD Page 6 of 23



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

SYED KAZMI                                            §
                                                      §
vs.                                                   §            C.A. NO. 4:20-cv-02067
                                                      §                         (JURY)
STATE FARM MUTUAL AUTOMOBILE                          §
INSURANCE COMPANY                                     §

                           DECLARATION OF MICHAEL ROPER

          I, Michael Roper, under penalty of perjury, declare and state as follows:

          1.        I am an adult over the age of 18 and am competent to make this

Declaration. I have personal knowledge of the facts stated herein.

          2.        I am employed by State Farm Mutual Automobile Insurance Company

("State Farm Mutual") as an Assistant Vice President-Accounting at State Farm Mutual's

corporate headquarters in Bloomington, Illinois. I have been employed by State Farm Mutual

for over 10 years in various accounting functions and I oversee the department that

m a i n t a i n s t h e b o o k s a n d r e c o r d s u s e d t o prepare and file the Annual Statements

and related filings for State Farm Mutual and its property and casualty affiliates.

          3.        State Farm Mutual is a mutual insurance company organized under the laws

of the State of Illinois. State Farm Mutual's statutory home office and main administrative

office has been located at its corporate headquarters at One State Farm Plaza,

Bloomington, Illinois for at least the past ten years and has been located in Bloomington,

Illinois since State Farm Mutual's inception in 1922.


          4.      State Farm Mutual's books and records are maintained in its home office,

its officers are elected or appointed primarily at its home office, and its Board of Directors

meetings are held primarily at its home office. Its directors are elected primarily at its home

office.
 Case 4:20-cv-02067 Document 1 Filed on 06/11/20 in TXSD Page 7 of 23




          5.       State Farm Mutual's principal officers are located at its home office and its

federal income tax returns and state premium tax returns are prepared and filed from its home

office.

          6.       State Farm Mutual's functional depa1iments are headquartered at its home

office, including its Property and Casualty ("P&C") Actuarial Department (which drafts its

policy forms);      its P&C         Underwriting Department (which creates             its underwriting

standards); its P&C Claims Department; its Human Resources Department; its Enterprise

Technology Department; and its Administrative Services Department, among others.

           f declare under penalty of perjury that the forgoing is true and correct.




                              OFFICIAL SEAL
                             JENNIFER A. REDD
                       NOTARY PUBLIC· STATE OF ILLINOIS
                        My Commission Expires May 22, 2021




                                                             -2-
     Case 4:20-cv-02067 Document 1 Filed on 06/11/20 in TXSD Page 8 of 23




                                      EXHIBIT A
                           LIST OF ATTORNEYS/PARTIES

 SYED KAZMI V. STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY

1.    Kenneth R. Baird
      THE BAIRD LAW FIRM
      2323 South Voss Road, Suite 325
      Houston, Texas 77057
      (713) 783-1113 – Telephone
      (281) 677-4227 – Facsimile
      bairdlawfirm@hotmail.com
      Attorneys for Plaintiff, Chandra Ware

2.    Dale M. “Rett” Holidy
      Lauren N. Herrera
      GERMER PLLC
      America Tower
      2929 Allen Parkway, Suite 2900
      Houston, Texas 77019
      (713) 650-1313 – Telephone
      (713) 739-7420 – Facsimile
      rholidy@germer.com
      lherrera@germer.com
      Attorneys for Defendant, State Farm Mutual Automobile Insurance Company


                            INDEX OF DOCUMENTS FILED
                              WITH REMOVAL ACTION

      SYED KAZMI v. STAT FARM AUTOMOBILE INSURANCE COMPANY

             (A)    Plaintiff’s Original Petition

             (B)    Citation

             (C)    Answer for Defendant State Farm

             (D)    State Court Case Summary/Docket Sheet
     Case 4:20-cv-02067 Document 1 Filed on 06/11/20 in TXSD Page 9 of 23
                                                                                                       4/29/2020 10:20 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 42646329
                           2020-26752 / Cou rt: 234                                                     By: Rhonda Momon
                                                                                                Filed: 4/29/2020 10:20 PM
                                    CAUSE NO.

SYED KAZMI                                                    IN THE DISTRICT COURT

     Plaintiff


V.                                                            OF HAR.RIS COUNTY~

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY
                                                                              ~D
                                                      §                      DD
     Defendant                                        §                     PICIAL DISTRICT

                             PLAINTIFF'S ORIGINAL PETITI

TO THE HONORABLE JUDGE OF SAID COURT:                            ~~
                                                                0
         NOW COMES, SYED KAZMI, Plaintiff in th~~ve-styled and numbered cause,

appearing by and through the assistance of the undersi~ counsel of record, complaining of and

about STATE FARM MUTUAL AUTOMOBIURANCE
                                 S     COMPANY and for cause of
                                                 4
                                                 1' s
action respectfully shows the Honorable CoC         ollows:




1.1.     Plaintiff respectfully reque#kTiat the Court enter a Docket Control Order so that discovery

can be conducted under Level
                          •~

                                             PAItTIES
                      D~
2.1.     Plaintiff Sy  azmi (hereinafter "Plaintiff') is a resident of Harris County, Texas.
                     O
2.2. DefenJ State Farm Automobile Insurance Company ("State Farm") is an insurance
                 ~
company-~anized and existing under the laws of the State of Illinois. While State Farm is a

foreign entity, it has registered with the Texas Department of Insurance to sell insurance in the

State of Texas and has appointed a domestic agent for service of process. Plaintiff respectfully

requests that the District Clerk prepare a civil citation addressed to Corporation Service Company,
  Case 4:20-cv-02067 Document 1 Filed on 06/11/20 in TXSD Page 10 of 23




State Farm's registered agent for service of process, at 211 E. Seventh Street, Suite 620, Austin,

Texas 78701. As Plaintiff desires to serve State Farm via private process server, he respectfully

recluests that the District Clerk send the citation via e-service to his counsel of record at

kbaird@bairdlawfirm.net.

                                             M.                                 1*
                                                                                ~,
                                   RULE 47 INFORMATION                        ~~~

3.1.    Pursuant to Rule 47(c) of the Texas Rules of Civil Procedure, Pl~iff seeks aggregate
                                                                         °Q



relief of more than $200,000 but less than $1,000,000. As a result, thi~tter is not an expedited
                                                                   0
action under Rule 169 of the Texas Rules of Civil Procedure.
                                                                  gi)
                                           IV.
                                  PERSONAL JURISDIC

4.1.   While State Farm is a foreign entity, it has ~tered with the Texas Department of
                                                 ~
Insurance to provide insurance policies to Texas 1~1 nts and actively conducts business for profit
                                                ~0
throughout the State of Texas by selling inC        ce policies to Texans. State Farm additionally

maintains a domestic agent for service& process. As a result, State Farm has established

continuous and systematic contacts4he State of Texas and is amenable to general jurisdiction
                              ,
in the Dist ri ct Courts of Harris ~o ty.

4.3.    As an alternative   qs    for the exercise of personal juri sdiction, STATE FARM has
                            ~
committed one or moyUs in Texas.

                                                V.
                             SUBJECT MATTER JURISDICTION

5.1.    Th~ rt has subject matter jurisdiction over Plaintiff's claims since the amount in

controversy exceeds the minimal jurisdictional limits of the Court.




                                                2
  Case 4:20-cv-02067 Document 1 Filed on 06/11/20 in TXSD Page 11 of 23




                                                 VI.
                                                VENUE
6.1.   Venue is appropriate in Harris Count under Section 15.002(a)(1) as Harris County is where

all or a part of the events or omissions giving rise to Plaintiff's claims occurred.

                                      VII.
                      FACTS WHICH ENGENDERED THE PRESENT   *
                                                           K
                                  LITIGATION             ~0~

7.1.  On or about Sept ember 15, 2017, Plaintiff was driving his 2013 T~gta Cam ry in Harri s
                                                                        ~ov
County. While stopped at a traffic light, Plaintiff was rear-ended by o4p arty Darlin Rivera who
                                                                     ~O
was an uninsured driver. At all relevant times, Plaintiff's vehicle       s covered by an insurance

policy issued by STATE FARM with the policy containing un~fred motorist coverage. Plaintiff

sustained severe and disabling injuries to his back, neck,, 4Wody generally due to the negligence

of the uninsured motorist.

7.2.   Plaintiff made a pre-suit demand for c~*ensation for his injuries under the uninsured

motorist coverage provision of his policy ~~TATE FAR1V1 wrongfully denied the claim which

made this suit necessary.                  (D
                                    o~
                                        Z
                                     0        XIII.
                                          ACH OF CONTACT

8.1. Plaintiff and STATEAk1VI entered into a policy under the terms of which STATE FARM

was to provide automobW insurance to Plaintiff. Amongst other coverages, the policy included

uninsured motorist+Wefits.

8.2.   The 20 "toyota Camry Plaintiff was driving at the time of the accident was covered by
            ~
the polick~Yinsurance provided by STATE FARM and Plaintiff was otherwise within the

coverage of the policy when the accident occurred.

8.3.   The motor vehicle accident in question was caused by the negligence and other tortious

conduct of the uninsured driver. Plaintiff is legally entitled to recover from the uninsured driver.

                                                  3
  Case 4:20-cv-02067 Document 1 Filed on 06/11/20 in TXSD Page 12 of 23



8.4.   Plaintiff has fulfilled all applicable policy conditions.

8.5.   Plaintiff has suffered injuries and damages as a result of the negligence of the uninsured

driver and these injuries and damages are covered by the uninsured motorist provision of his policy

with STATE FARM.

8.6.    Despite the fact that the uninsured driver's liability for the motor vehicle a0lent is clear,
                                                                                   °~
                                                                                    -
STATE FARM wrongfully denied Plaintifs      f' claim for uninsured motorist b~ts and has failed
                                                                             ~
to extend any settlement offer to Plaintiff, instead requesting irrelevant       ation which is not

necessary to determine liability or damages. As a result, STATE F~          as committed a material

breach of the insurance policy/contract.
                                                        0
8.7. Plaintiff has suffered the monetary damages set f0in Paragraph XI of this Original

Petition as the result of STATE FARM's breach of cot.
                                                      P
             INSURANCE CODE VIOLATIANkSTATUTORY BAD FAITH
                                         D
9.1.                                ~b`~a
       At all relevant times, STATE FAs engaged in the business of insurance and was

subject to Chapter 541 of the Texas InWr~Zce Code.

9.2. STATE FARIVI violated QWer 541 of the Texas Insurance Code by failing in good faith

to effectuate a prompt, fair, Md`l
                                 quitable settlement of Plaintiffls claim for uninsured motorist

                           AaD
benefits despite the factbility is reasonably clear.
                       ~
9.3.    STATE F o       s insurance code violation was committed knowingly and Plaintiff is

entitled to reco ~~nhanced damages and penalties as provided by Chapter 541.
                l
                O
9.4.    As        exas Insurance Code "ties in" to the Deceptive Trade Practices Act, Plaintiff

additionally seeks all available remedies under the Deceptive Trade Practices Act flowing from

the insurance code violation. In particular, Plaintiff seeks up to three times her economic damages

as STATE FARM's insurance code violation was committed knowingly.



                                                  4
  Case 4:20-cv-02067 Document 1 Filed on 06/11/20 in TXSD Page 13 of 23



9.5.   Pleading in the alternative to Paragraph 9.4, Plaintiff seeks up to three times the combined

sum of his economic and mental anguish damages as STATE FARM's insurance code violation

was committed intentionally.

9.6.   Plaintiff has suffered the monetary damages set forth in Paragraph XI of this Original

Petition as the result of STATE FARM's insurance code violation. STATE FA              s insurance

code violation was the producing cause of Plaintiff's damages.
                                                                                 NO
                                                                                 0

                                                 X.
                                                                            FD
                                     AND FAIR DEALING

10,1. STATE FARM had an affirmative duty to approach ne Otions with Plaintiff with good
                                                                 0
faith and fear dealing.

10.2. By wrongfully denying Plaintiff's claim and fa*~to extend any settlement offer despite

the fact that the liability of the uninsured motorb ~reasonably clear, STATE FARM breached
                                                 ~D
the duty of good faith and fair dealing it owC       laintiff.

10.3. Plaintiff has suffered the monet Wamages set forth in Paragraph XI of this Original

Petition as the proximate result o~ ~TE FARM's breach of the duty of good faith and fair
                                  ~D
dealing.                        O

                                              XI.
                                            DAMAGES

11.1. Plaintiff resot~and incorporate herein Paragraphs I to X of this Ori ginal Petition.
                    D
11.2. Plaintif. ~suffered severe physical and mental injuries as a result of the negligence and
                O
other tort`      onduct of the uninsured driver, including injuries to his back, neck, and body

generally.

11.3. Plaintiff seeks recovery of the following personal injury damages:

             (a)   Past medical expenses;

             (b)   Reasonably anticipated future medical expenses;
                                                 5
  Case 4:20-cv-02067 Document 1 Filed on 06/11/20 in TXSD Page 14 of 23




           (c)       Past pain and suffering;

           (d)       Future pain and suffering;

           (e)       Physical disfigurement in both the past and the future;

           (f)       Past mental anguish;

           (g)       Future mental anguish;                                           ~
                                                                                    DC~
           (h)       Lost wages or past loss of wage earning capacity;          ~

           (i)       Diminished future wage earning capacity;
                                                                          orQ~Q~D
                                                                          D
           (j)       Loss of enjoyment of life;                      OD~
                                                                     ~
           (k)       Past and future disfigurement; and
                                                                 0
           (1)       Other monetary damages proximately            ed by the negligence and other
                     tortious conduct of the uninsured mo       to be detennined by the trier of fact.
                                                          O~
11.4. Separate and apart from his personal injury4anages, Plaintiff seeks economic damages

which for which STATE FARM's insurance                    ations were the producing cause. Plaintiff

additionally seeks mental anguish                  as STATE FARM's conduct was committed

knowingly.

11.4. As STATE FARM's insu                de violations were committed intentionally, Plaintiff seeks
                                   ~
up to three times the combinecUum of her economic and mental anguish damages.
                               O
11.5. Plaintiff additioni          eks pre judgment and post judgment interest at the maximum rates

allowed by law, allo G~ of court incurred in connection with the prosecution of this suit, and all
                    Q V~
reasonable atto ~s fees incurred in connection with the prosecution of his claims.
                 O
11.6. Pla'       seeks any additional damages, whether at law or in equity, which are recoverable

under Texas law and to which she may prove himself to be justly entitled.

                                            XII.
                                    CONDITIONS PRECEDENT

12.1, All applicable conditions precedent have been satisfied.


                                                   0
  Case 4:20-cv-02067 Document 1 Filed on 06/11/20 in TXSD Page 15 of 23




                                           XIII.
                                       JURY DEMAND

13.1. Plaintiff hereby demands a trial by jury as to all claims asserted against STATE FARM.

All applicable fees are being paid by Plaintiff contemporaneously with the filing of this Original

Petition.
                                                                                   *
                                                                                   K
                                              XIV.
                                           PRAYER
                   .                                                        ~
        WHEREFORE, PREMISES CONSIDERED, Plaintiff Syed Kaa~
                                                          °
                                                         ~&spectfully prays that
                                                                      0
State Farm Mutual Automobile Insurance Company be cited to ap             nd answer herein and that

upon final hearing of the cause, judgment be entered in her 41)r against State Fann Mutual
                                                              0
Automobile Insurance Company for damages in an amou~ hin the jurisdictional limits of the

Court. Plaintiff Syed Kazmi further prays for such ~ onal relief, at either law or equity, to

which he may prove herself to be justly entitled. oO~~
                                                ~O
                                           ~I Respectfully Submitted,

                                                     THE BAIRD LAW FIRM

                                   0
                                 ~0V
                                                     /s/ Kenneth R. Baird, Esg.
                                                     Kenneth R. Baird
                               O
                                                     Texas Bar No. 24036172
                                                     2323 South Voss Road, Suite 325
                                                     Houston, Texas 77057
                                                     (713) 783-1113
                                                     (281) 677-4227 (facsimile)
                                                     bairdlawfirm@hotmail.com
                                                     COUNSEL FOR PLAINTIFF SYED
                                                     KAZMI




                                                7
                 Case 4:20-cv-02067 Document 1 Filed on 06/11/20 in TXSD Page 16 of 23




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 21517643
Notice of Service of Process                                                                            Date Processed: 05/18/2020

Primary Contact:           State Farm Enterprise SOP
                           Corporation Service Company- Wilmington, DELAWARE
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Entity:                                       State Farm Mutual Automobile Insurance Company
                                              Entity ID Number 3461675
Entity Served:                                State Farm Mutual Automobile Insurance Company
Title of Action:                              Syed Kazmi vs. State Farm Mutual Automobile Insurance Company
Matter Name/ID:                               Syed Kazmi vs. State Farm Mutual Automobile Insurance Company (10248196)
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Harris County District Court, TX
Case/Reference No:                            202026752
Jurisdiction Served:                          Texas
Date Served on CSC:                           05/15/2020
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Kenneth R. Baird
                                              713-783-1113

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                                                             UELf
   Case 4:20-cv-02067 Document 1 Filed on 06/11/20 in TXSD Page 17 of VERED
                                                                      23
                                                                             BY:   jnQ- PSC: _/I,~6
                                                                               ATX Process, LLC
                                                                Receipt Number: 864829
                                                                Tracking Number: 73747120
COP" JF PLEADING PROVIDED BY PLT

                                      CAt7SE NUMBER: 202026752


PLAINTIFF: KAZMI, SYED                                              In the 234th Judicial

vs.                                                                 District Court of

DEF.ENDAN'1':    S1'A'I'E   E'ARM   MUTUAL   AUTOMOBILE             Harris County, Texas
INSURANCE COMPANY

                                             CITATION
THE STATE OF TEXAS
Coiinty of f-Iarris

TO: STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY MAY BE SERVED BY SERVING ITS
REGT_S'TERED AGENT CORPORATION SERVICE COMPANY
211 E SEVEN'TH STREE]' SUI'CE 620
AUSTIN TX 78701

   At:tached is a copy of PLAINTIFF'S ORIGINAII PETITION.
This instrument was filed on April 30, 2020, in the above numbered and styled cause
on the docket in the above Judicial District Court of Harris Courity, Texas, in the
courthouse in the City of Houston, Texas. 'I'he instrtiment attached describes the claim
a.gainst. you.
   YOU HAVE BEEN SUED. You may employ an attorney. IF you or your attorney do not
file a written answer with the District Clerk who issued this citation by 10:00 a.m.
on the Monday next following the expir.ation of fwenty days after you were served this
citation and petition, a def-ault judgment may be taken against you.
   ISSUED AND GIVEN UNDER MY HAND and seal o.f. sa.id Cou:r.t, at Houston, Texas, this May
4,. 2020.




                                                          Marilyn Burgess, District Clerk
                                                          Harris County, Texas
                                                          201 Caroline, Houston, Texas 77002


                                                          Uensrat.-.ed By: RHONDA MOMON


Issued at request ot:
BAIRD, KFaNNETH RICHARD
2323 SOUTH VOSS ROAD SUITE 325
HOUSTON, TX 77057-9007
287.--936 1967

Bar Number: 24036172
  Case 4:20-cv-02067 Document 1 Filed on 06/11/20 in TXSD Page 18 of 23




                                                                     T..r.acking Number: 73747120


                                   CAUSE NUMBER: 202026752


PLAT_NTIFF: KAZMI, SYED                                            In the 234tYi

    vs:                                                            Judicial District Court

DEFENDANT: STATE FARM MUTUAL AUTOMOBILE                            of Harris County, Texas
INSURANCE COMPANY
                                                                                                No




                               OFFICER/AUTHORIZED PERSON RETURN
Came to Yiand at          ..       o'c'ock - M. on the                                  day of•
                                       ,20   __
Executed at (address)
in              County
at               o'clock                    M.         on     the                     day      of
                                                         , 20        ,
by delive.r.ing to                                                          defendant,
in person, a true copy of this
Citation together with the accompanying                         copy(ies) o.f the
                                          Petition
attaclied thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I aff5.x my hand o:fficially this                                      day of
                              . 20    _.

FEE: $
                                                                    of
CotAnty, Texas
                                                 By:
               Affiant                                             Deputy
On [:his day,                                                         ;= known t- o me to be
the person whose signature
appears on t.he foregoing rett.lrn, personally appea.red. Aft:er being by me du'_y sworn,
he/she stated that this citation was executed by him/her in the exact manner recited
on the return.

SWORN     TO       AND    SUBSCRIBED      BEFORE       ME     on         this                  of
                                         20


                                                                      Notary Public
     Case 4:20-cv-02067 Document 1 Filed on 06/11/20 in TXSD Page 19 of 23                                  6/8/2020 2:50 PM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 43556674
                                                                                             By: Cynthia Clausell-McGowan
                                                                                                     Filed: 6/8/2020 2:50 PM

                                      CAUSE NO. 2020-26752

SYED KAZMI                   §                                    IN THE DISTRICT COURT OF
                             §
VS.                          §                                         HARRIS COUNTY, TEXAS
                             §
STATE FARM MUTUAL AUTOMOBILE §
INSURANCE COMPANY            §                                        234TH JUDICIAL DISTRICT

 DEFENDANT STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY’S
               ORIGINAL ANSWER AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant, STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

(hereinafter referred to as “State Farm”), files this Original Answer to Plaintiff’s Original Petition

and all subsequent supplemental and/or amended petitions filed against it and would respectfully

show the Court and Jury as follows:

                                                   I.

       Pursuant to the provisions of Rule 92 of the Texas Rules of Civil Procedure, Defendant

denies each and every, all and singular, the allegations contained in the Plaintiff’s Original Petition,

and demands strict proof thereof.

                                                  II.

       Defendant would show that Plaintiff has failed to fulfill the conditions precedent for

bringing an uninsured motorist claim against Defendant. Specifically, Plaintiff has failed to

establish that Plaintiff is legally entitled to recover damages from the owner or operator of an

uninsured motor vehicle because of bodily injury sustained by Plaintiff, caused by an accident.

Part C of the State Farm Texas Personal Auto Policy.

                                                  III.

       Pleading further, Defendant would show that it is entitled to all credits and offsets allowed

under the policy against any damages awarded by the jury. Such credits and offsets include, but
     Case 4:20-cv-02067 Document 1 Filed on 06/11/20 in TXSD Page 20 of 23



are not limited to, all Personal Injury Protection (“PIP”) payments made by State Farm to Plaintiff.

Defendant is also entitled to an offset in the amount of all of the alleged tortfeasor’s liability limits.

                                                   IV.

        Defendant would show that Plaintiff’s “extra-contractual” allegations are premature and

without merit since no breach of the contract has occurred.

                                                   V.

        Defendant would show any claim for breach of contract is meritless; specifically,

Defendant cannot be in breach of the contract because there has been no determination of (1)

liability, and (2) that Plaintiff’s damages exceed to tortfeasor’s policy limits, and all other

applicable offsets and credits.

                                                   VI.

        Defendant asserts that Plaintiff is not entitled to attorney fees in this case as there has not

yet been a showing of liability or damages entitling Plaintiff to recovery of uninsured motorist

benefits.

                                                  VII.

        Defendant further asserts that Plaintiff is not entitled to pre-judgment interest or any other

damages beyond the policy limits of uninsured motorist coverage under the subject insurance

contract.

                                                  VIII.

        Plaintiff’s rights to recover medical expenses are limited by the provision of Texas Civil

Practice and Remedies Code section 41.0105. Plaintiff is only entitled to recover the amount paid

or incurred by or on behalf of the Plaintiff.




                                                    2
     Case 4:20-cv-02067 Document 1 Filed on 06/11/20 in TXSD Page 21 of 23



                                                  IX.

       For any claims for lost wages or loss of earning capacity, Defendant invokes the limitation

contained in Texas Civil Practice and Remedies Code section 18.091 as to the recovery of lost

wages or loss of earning capacity.

                                                  X.

       Defendant reserves the right to amend this Original Answer pursuant to the said Rules of

Civil Procedure.

                                          JURY DEMAND
       Defendant hereby demands a trial by jury pursuant to Texas Rule of Civil Procedure 216.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that it be released and

discharged of the charges filed against it; that Plaintiff takes nothing by reason of this suit; and for

such other and further relief to which Defendant may be justly entitled.

                                               Respectfully submitted,

                                               GERMER PLLC


                                               By:_____________________________
                                                     DALE M. “RETT” HOLIDY
                                                     State Bar No. 00792937
                                                     rholidy@germer.com
                                                     LAUREN N. HERRERA
                                                     State Bar No. 24092720
                                                     lherrera@germer.com
                                                     America Tower
                                                     2929 Allen Parkway, Suite 2900
                                                     Houston, Texas 77019
                                                     (713) 650-1313 – Telephone
                                                     (713) 739-7420 – Facsimile

                                               ATTORNEYS FOR DEFENDANT,
                                               STATE FARM MUTUAL AUTOMOBILE
                                               INSURANCE COMPANY




                                                   3
     Case 4:20-cv-02067 Document 1 Filed on 06/11/20 in TXSD Page 22 of 23



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served on
all counsel of record on this 8th day of June, 2020.

       Kenneth R. Baird                                                     VIA E-FILE
       THE BAIRD LAW FIRM
       2323 South Voss Road, Suite 325
       Houston, Texas 77057
       bairdlawfirm@hotmail.com


                                                     LAUREN N. HERRERA




                                                 4
              Case 4:20-cv-02067 Document 1 Filed on 06/11/20 in TXSD Page 23 of 23
                                                Harris County Docket Sheet


2020-26752
COURT: 234th
FILED DATE: 4/29/2020
CASE TYPE: Debt/Contract - Other

                                                  KAZMI, SYED




                                                                                           k
                                        Attorney: BAIRD, KENNETH RICHARD




                                                                                        ler
                                                          vs.




                                                                                     tC
                     STATE FARM MUTUAL AUTOMOBILE INSURANCE




                                                                                 ric
                                    COMPANY




                                                                              ist
                                       Attorney: HERRERA, LAUREN NOELLE




                                                                           sD
                                                      Trial Settings




                                                                       es
         Date         Comment




                                                                       rg
        6/7/2021      Docket Set For: Trial Setting


                                                                   Bu
                                                Docket Sheet Entries
                                                                n
         Date         Comment
                                                             ily
                                                          ar
                                                       M
                                                      of
                                                e
                                           ffic
                                  y   O
                               op
                           C
                       ial
                     fic
                     of
                   Un




2020-26752                                                                                         Page 1 of 1

234                                                                                       6/11/2020 7:53:21 PM
